Concurring in the result and all that is said in support of it, I yet submit that this much should be added in view of the necessity for a new trial.
Even under a standard, valued policy, the insurer has the option to repair in the case of partial, and to rebuild in that of total, loss. Curo v. Citizens Fund Mut. F. Ins. Co.186 Minn. 225, 242 N.W. 713. So the plaintiff's damage could in no event exceed the amount of the insurance which defendant contracted to, but did not, procure, or the cost of repairing or rebuilding, whichever of those two maxima may be the lower. Therefore, evidence as to the cost of repairing or rebuilding was relevant on the measure of plaintiff's damage. *Page 394